NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with 
                                         Fed. R. App. P. 32.1




              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                     Submitted March 10, 2011*
                                      Decided March 16, 2011

By The Court: 

No. 10‐3560

JEFF STRONG,                                          Appeal from the United States District 
       Plaintiff‐Appellant,                           Court for the Central District of Illinois.

       v.                                             No. 10‐1187

WILLIAM K. SUTER,                                     Michael M. Mihm,  
     Defendant‐Appellee.                              Judge.

                                             O R D E R

       Jeff Strong has filed over 20 frivolous lawsuits in the district courts of this circuit against
government  agencies  and  employees.  We  have  twice  warned  him  that  further  frivolous
lawsuits would risk fines and possibly a litigation bar.  See Strong v. Ill. Vocational Rehabilitation
Program, No. 03‐3841 (7th Cir. Apr. 1, 2004); Strong v. Baker, No. 03‐3920 (7th Cir. May 12, 2004).
He has flouted our warnings.  We thus order Strong to show cause why sanctions should not
be imposed. 

        In this action Strong sues William Suter, the Clerk of the Supreme Court of the United
States.  The Court had denied Strong’s application for leave to proceed in forma pauperis and
dismissed his petition for a writ of certiorari from our order in Strong v. Ill. Dept. of Human
Servs., 299 F. App’x 577 (7th Cir. Nov. 13, 2008), which summarily affirmed the dismissal of a



       *
           The appellee was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Accordingly, the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2). 
No. 10‐3560                                                                                           Page 2

prior lawsuit.  Strong attributes the denial of his IFP application to nepotism by Suter.  After
the district court dismissed the complaint for failure to comply with Rule 8(a) of the Federal
Rules of Civil Procedure, Strong filed a motion to vacate, see Fed. R. Civ. P. 60(b), which the
court denied as well.  

        Strong’s appeal from the denial of his motion to vacate is frivolous.  Since we issued our
warnings in 2004, Strong has proceeded to file eight more frivolous complaints and three more
frivolous appeals, not counting this litigation.  See Strong v. United States, No. 2:04‐cv‐02112
(C.D.  Ill.  Jun.  16,  2004);  Strong  v.  United  States,  No.  1:04‐cv‐01188  (C.D.  Ill.  Jun.  30,  2004);
Strong v. Mills, No. 2:04‐cv‐02158 (C.D. Ill. Aug. 20, 2004);  Strong v. Mills, No. 3:04‐cv‐00597
(S.D. Ill. Oct. 28, 2004); Strong v. Ill. Dep’t of Human Servs., No. 2:06‐cv‐02010 (C.D. Ill. Mar. 28,
2006); Strong v. Old Statehouse Hospitality, No. 3:05‐cv‐00337 (S.D. Ill. Oct. 26, 2006); Strong v. Ill.
Dep’t of Human Servs., No. 2:07‐cv‐02242 (C.D. Ill. Jan. 7, 2008); Strong v. Ill. Dep’t of Human
Servs., No. 3:08‐cv‐00017 (S.D. Ill. Feb. 20, 2008); see also Strong v. Ill. Dep’t of Human Servs., No.
06‐4148 (7th Cir. Dec. 22, 2006); Strong v. Old Statehouse Hospitality, No. 06‐4320 (7th Cir. Mar.
12,  2007);  Strong  v.  Ill.  Dep’t  of  Human  Servs.,  299  Fed.  App’x  577  (7th  Cir.  Nov.  13,  2008).
Although a district court already has fined him $500, see Strong v. Ill. Dep’t of Human Servs., No.
2:06‐cv‐02010 (C.D. Ill. Mar. 28, 2006), Strong paid that fine and, that very day, filed another
frivolous action.  See Strong v. Ill. Dep’t of Human Servs., No. 2:07‐cv‐02242 (C.D. Ill. Jan. 7, 2008). 
Most of Strong’s lawsuits stem from his allegation that, after he suffered a brain injury in 1988,
the Illinois Department of Human Services provided him insufficient assistance in obtaining
gainful employment.  The saga must end.  “Every paper filed . . . no matter how repetitious or
frivolous, requires some portion of the institution’s limited resources.”  Montgomery v. Davis,
362 F.3d 956, 957 (7th Cir. 2004). 

        The judgment is AFFIRMED, and Strong is ORDERED to show cause within 14 days
why he should not be fined up to $2,000.00 for pursuing this frivolous appeal.  See Fed. R. App.
P. 38.  Failure to respond will result in imposition of a sanction under Rule 38.